Case 6:19-cv-00003-JDK-JDL Document 126 Filed 06/25/20 Page 1 of 2 PageID #: 566




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 GREGORY WALKER, #1661270,                         §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §         Case No. 6:19-CV-3-JDK-JDL
                                                   §
 BRYAN COLLIER, et al.,                            §
                                                   §
        Defendants.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to

 28 U.S.C. § 636. Docket No. 2. In its March 11, 2019 Order, the Court informed Plaintiff that he

 was obligated to properly serve the Defendants before the expiration of 90 days from the date he

 filed his complaint. Docket No. 11. Plaintiff filed the return of his purported executed service on

 August 26, 2019. Docket No. 64. The Report and Recommendation of the Magistrate Judge

 (Docket No. 122) recommended that the purported service on Defendant Joseph Embra and Jean

 Sparks be quashed and the claims against them be dismissed without prejudice pursuant to FED.

 R. CIV. P. 4(m). Plaintiff filed written objections. Docket No. 125.

        The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen


                                                  1
Case 6:19-cv-00003-JDK-JDL Document 126 Filed 06/25/20 Page 2 of 2 PageID #: 567



 days).

           Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

 without merit and that the findings and conclusions of the Magistrate Judge are correct.

 Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

 Magistrate Judge’s Report (Docket No. 120) is ADOPTED as the opinion of this Court. It is

 further

           ORDERED that Plaintiff’s purported service on Defendants Embra and Sparks is

 QUASHED and the complaint against Defendants Embra and Sparks is DISMISSED

 WITHOUT PREJUDICE pursuant to FED. R. CIV. P. 4(m).




          So ordered and signed on this
          Jun 25, 2020




                                                    2
